Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 5/24/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        
Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive.
Applicant asserts that the application of color would affect the operation of the connecting part. This argument is not persuasive. The part connects the central arbor to the weight. A transparent colored deposition would not affect the operation of this part. Prosecution is being reopened to better clarify how the references are being applied, including newly cited Shimizu (US 4887886).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halter (US 6354731) in view of Shimizu (US 4887886)
With regard to claim 1 Halter discloses an oscillating winding weight (12) for a timepiece movement comprising a heavy portion (12) fixed to a connecting element (4) intended to connect said heavy portion (12) to an arbor (16) integral with a movement (110), said oscillating winding weight (12) being intended to be rotatably mounted on said arbor (figures 1, 2, 8), said connecting element (4) being made of a transparent or translucent material (figures 1, 2; abstract)
Halter does not disclose the claimed: wherein said connecting element comprises at least one coloured filter; wherein said coloured filter is formed directly on at least one part of the surface of the connecting element, wherein said coloured filter is formed by a coloured transparent or translucent film deposited on at least one part of the surface of the connecting element.
Shimizu teaches a transparent element with a colored transparent layer applied directly to achieve a unique aesthetic appeal – claims 9 and 11, column 1 lines 22-29. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Halter’s connecting element with at least one coloured filter wherein said coloured filter is formed directly on at least one part of the surface of the connecting element, wherein said coloured filter is formed by a 

With regard to claim 3 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said coloured filter occupies all of the surface of the connecting element (20 figure 1, abstract; figures 1-4d Shimizu)

With regard to claim 7 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said connecting element is formed of a full disc (figure 1).

With regard to claim 8 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said connecting element is formed of an at least partially openworked disc (figure 3).

With regard to claim 9 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said connecting element is formed of at least two connecting arms (figure 3).

With regard to claim 10 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said connecting element is made of sapphire (column 1 lines 42-44).

With regard to claim 11 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said connecting element comprises an optical lens (figure 4; column 3 line 10).



With regard to claim 13 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said heavy portion is formed of a circular ring comprising, over an arc of a circle of approximately 180* (figure 5), an unbalance (figure 5).

With regard to claim 14 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said heavy portion is fixed to said connecting element by bonding (column 2 lines 53-55).

With regard to claim 15 Halter and Shimizu teach a timepiece (101) comprising a case (102) formed of a case middle (102) closed by a crystal (106) and an at least partially transparent back cover (104; column 2 lines 24-25) and inside which is housed a timepiece movement (110) with an automatic winding mechanism (column 2 lines 18-27), wherein said movement is fitted with an oscillating winding weight according to claim 1 (figure 8).

With regard to claim 16 Halter and Shimizu teach the timepiece according to claim 15, wherein said movement comprises at least one element that is at least partially visible from the back of the movement (16, 8, 28, hands figure 8, movement figure 8, or any other element) and able to be at least partially seen through the coloured filter, said element having a neutral colour (the back cover is transparent the weight bridge is transparent. Any element can be seen through the weight through the transparent crystal or the transparent back cover. The elements are not colored and are thus neutral).

s 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halter (US 6354731 in view of Shimizu (US 4887886) in further view of Gouthier (US 2004/0196742).
With regard to claim 17 (depends from claim 1) Halter does not disclose the claimed: wherein said coloured filter is a varnish. Gouthier teaches forming a colored region using pigment and varnish deposited directly on a surface to form unique coloring features – paragraph 18. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Halter’s device with at least one additional portion of deposited laquer and pigment to form unique visual effects on a surface as taught by Gouthier.  The reason for doing so would have been to achieve unique aesthetic effects and improvements as taught by Gouthier.

With regard to claim 18 (depends from claim 1) Halter does not disclose the claimed: wherein said coloured filter is an ink. Gouthier teaches forming a colored region using pigment and varnish deposited directly on a surface to form unique coloring features – paragraph 18. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Halter’s device with at least one additional portion of deposited laquer and pigment to form unique visual effects on a surface as taught by Gouthier. The combination of varnish with pigment is ink. The reason for doing so would have been to achieve unique aesthetic effects and improvements as taught by Gouthier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9-29-21
/SEAN KAYES/Primary Examiner, Art Unit 2844